REVISED February 22, 2010

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                     No. 09-40660
                                                                          FILED
                                                                       January 25, 2010
                                   Summary Calendar
                                                                    Charles R. Fulbruge III
                                                                            Clerk
In the Matter of: ROBERT EDWIN JACOBSEN

                                                  Debtor


ROBERT EDWIN JACOBSEN

                                                  Appellant

v.

JOHN SRAMEK; BERNADETTE SRAMEK

                                                  Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:08-CV-354



Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 09-40660

      Robert Jacobsen (“Debtor”) appeals the bankruptcy court’s August 13,
2008 order overruling his objections to John Sramek and Bernadette Sramek’s
(“Creditors”) proof of claim. Having reviewed the order and record, this court
affirms.
                              BACKGROUND
      In May 2007, Debtor filed a voluntary Chapter 13 bankruptcy, which was
later converted to a Chapter 7 bankruptcy. In his bankruptcy schedules, Debtor
listed the Creditors as holding an unsecured claim of $1,627,536.38 relating to
real estate fraud. According to the record, the Creditors had lent money to
Debtor’s company, REJ Properties, Inc., for real estate purposes in 2004. The
deal went awry and the Creditors filed a lawsuit against both REJ Properties,
Inc. and Debtor, alleging fraud, misrepresentation, breach of fiduciary duties,
alter ego, receipt of fraudulent transfers, and other tort claims in connection
with the real estate transactions.
      The Creditors filed their proof of claim on September 10, 2007, using
Official Form 10. The amount claimed in the Creditors’ unsecured proof of claim
was $1,735,208.20 (the original $1,627,536.68 plus accruing interest). The
Creditors attached four documents to their proof of claim:
      1.    The “Straight Note,” which was executed by Debtor as president of
            REJ Properties, Inc., payable to Osprey Investment Corporation in
            the amount of $1,250,000.
      2.    The “Note Modification,” which was executed on May 19, 2004 by
            Debtor as president of REJ Properties, Inc. and Michael Alberson as
            president of Osprey Investment Corporation. The Note Modification
            extended the terms of the Straight Note from December 31, 2004
            to January 31, 2006 and increased the interest rate from 7 percent
            to 11 percent.
      3.    The “Assignment Deed of Trust,” which was executed on May 19,
            2004 by Michael Alberson as president of Osprey Investment
            Corporation and which granted, assigned, and transferred the
            Straight Note to the Creditors.




                                      2
                                  No. 09-40660

      4.    An order from the civil lawsuit between the Creditors and Debtor
            granting summary judgment on breach of contract between the
            Creditors and REJ Properties, Inc.
      Debtor objected to Creditors’ claim, arguing that the attached documents
did not indicate he had personal liability for the Straight Note. The Creditors
responded that the claim was not based on the promissory note, but the civil
lawsuit involving real estate fraud that the attached documents helped explain.
The bankruptcy court overruled Debtor’s objections and the district court
affirmed. Debtor appeals.
                                 DISCUSSION
      This court reviews bankruptcy courts’ conclusions of law de novo and
findings of fact for clear error. In re National Gypsum Co., 208 F.3d 498, 504
(5th Cir. 2000). “Sections 501 and 502 of the Bankruptcy Code and Bankruptcy
Rule 3001 provide that ‘a party correctly filing a proof of claim is deemed to have
established a prima facie case against Debtor’s assets.’” In re Armstrong,
320 B.R. 97, 102 (N.D. Tex. 2005). “The claimant will prevail unless a party who
objects to the proof of claim produces evidence to rebut the claim.” Id. In the
present case, Debtor asserts that the Creditors’ proof of claim and the
attachments thereto evidence a claim against REJ Properties, Inc., not Debtor
himself. Accordingly, he contends that the proof of claim should be disallowed.
      The Creditors’ form reveals that they made a demand on Debtor’s estate
in the amount of $1,735,208.20. The attachments to Official Form 10 detail this
debt. While the supporting documents reference REJ Properties, Inc. rather
than Debtor, the documents clearly refer to the pending real estate fraud lawsuit
against Debtor and REJ Properties, Inc. As explained by the Creditors, the
supporting documents were attached to detail the claim and the lawsuit’s
progress. The proof of claim was executed and filed in accordance with the
Bankruptcy Rules and Official Form 10. As such, the proof of claim constitutes
prima facie evidence of the validity and amount of the claim.


                                        3
                                  No. 09-40660

      The burden fell on the Debtor to rebut the prima facie evidence, which he
failed to do. By completely ignoring the civil action basis of the claim, he fails
to rebut it. Further, notwithstanding his current arguments, Debtor listed the
Creditors’ debt on his bankruptcy schedules as a civil action involving real estate
fraud. He listed the amount of the claim as $1,627,536.38, which is the exact
amount sought by the Creditors, exclusive of interest. Debtor cannot argue in
good faith that the Creditors’ claim is merely a breach of contract claim after
explicitly acknowledging it as a fraud claim in his bankruptcy schedules.
                                CONCLUSION
      For the reasons discussed above, the district court’s judgment is
AFFIRMED.




                                        4